Citation Nr: 9905272	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-23 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1980.

This appeal arises from a May 1997 decision in which it was 
determined that entitlement to vocational rehabilitation 
benefits was not warranted. 


FINDINGS OF FACT

1.  Service connection is in effect for a hiatus hernia with 
diverticulosis and peptic ulcer disease, rated at 10 percent 
and laceration scars of the head, arthritis of the right 
knee, and calcification of the right lower lung, all 
separately rated as noncompensably disabling.

2.  The veteran has worked as a special education teacher, 
history teacher, and education diagnostician.  He has 
received a Bachelor of Science degree in History, Masters of 
Arts degree in Education, Master of Science Degree in 
Management in Human Relations, and numerous teaching 
certifications. 

3.  The veteran's educational background and work experience 
has adequately prepared him for an occupation consistent with 
his abilities, aptitudes, and interests; however, for reasons 
within his control, the veteran has failed to obtain and 
maintain suitable employment.


CONCLUSION OF LAW

Entitlement to a program of vocational rehabilitation under 
Title 38, United States Code, Chapter 31 is not warranted.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991); 38 C.F.R. § 
21.51 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The gravamen of the veteran's contention is that in spite of 
his education and numerous attempts to obtain employment, 
which includes filing with the Texas Employment Commission, 
completing Texas Teacher Certification requirements, and 
submitting employment applications with over 25 school 
districts, he has not been able to obtain employment because 
of his age and service-connected disabilities.  Thus, 
entitlement to rehabilitation benefits is warranted.

The applicable law provides that a veteran shall be entitled 
to a program of rehabilitation services under Chapter 31, 
Title 38 if he has a service-connected disability that is 
rated at 10 percent and which was incurred or aggravated in 
service on or after September 16, 1940 and is determined to 
be in need of rehabilitation because of serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A)(B).

A "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101(7).  It is noted 
that in order to be found to have a serious employment 
handicap, an employment handicap must first exist.  See 
generally 38 C.F.R. § 21.52 (1998).  An "employment 
handicap" means impairment substantial part of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes and 
interests.  38 U.S.C.A. § 3101(1).  

An employment handicap exists when: (1)(i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when: (2)(i) the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control; (ii) the veteran's employability is impaired but his 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).

After reviewing the veteran's claims folder, the Board finds 
that the evidence of record shows that the veteran has 
overcome any impairment of employability and as such, does 
not have an employment handicap.  The criteria for 
entitlement to vocational rehabilitation benefits pursuant to 
38 U.S.C.A. § 3102(2)(A)(B) are not met and the veteran's 
claim must be denied.  In this case, the competent evidence 
does not demonstrate that the veteran has impairment of 
employability caused by his service-connected disabilities, 
educational background, or attitude towards others.  The 
record fails to show that the veteran has had substantial 
periods of unemployment, an unstable work history, or 
significant impairment in his ability to prepare for, obtain, 
or retain employment consistent with his abilities, 
aptitudes, and interests.  

The record, especially the veteran's resume, shows that in 
service the veteran worked as a crew chief and field training 
instructor, and after service, from 1980 to 1981 the veteran 
worked as a Bureau Director with the Texas Highways 
Department, from 1982 to 1983 he worked as a social science 
teacher, from 1986 to 1987 he worked as a special education 
teacher, and from 1990 to 1994 he worked as an educational 
diagnostician.  The resume also shows that the veteran has 
received a Bachelor of Science degree in History, Masters of 
Arts degree in Education, M.Ed., Masters of Science degree in 
Management in Human Relations, and several certifications in 
special education, education diagnostics, mid-management, and 
counseling. 

In addition, in a May 1997 Counseling Record-Narrative 
Report, the counseling psychologist noted that although the 
veteran had received 44 months and 28 days of educational 
entitlement under Chapter 34 and had 3 months and 2 days of 
creditable entitlement remaining, his eligibility termination 
date of October 7, 1992 required that a findings for a 
serious employment handicap be made in order to set aside 
that termination date.  The psychologist recited the 
veteran's medical history which disclosed that service 
connection was in effect for a hiatus hernia with 
diverticulosis and peptic ulcer disease rated at 10 percent 
and for calcification of the right lower lung, a right knee 
disability, and laceration scars of the head rated, each 
rated as noncompensably disabling.  The psychologist also 
noted the veteran's interests in social work, psychology, and 
related medical fields insofar as his training was concerned 
and that the veteran had received a Bachelor of Science 
Degree in History with two minors in business administration 
and social science.  He had also received a Master of Science 
Degree in Management in Human Relations at Abilene Christian 
University and a Master of Education Degree with emphasis as 
a reading specialist.  The veteran also attended classes at 
the Texas State Technical College for continuing education.  

After reviewing the foregoing, the psychologist stated that 
the veteran's work history appeared stable in spite of the 
problems he has had over the last two years.  The 
psychologist recalled, after service the veteran worked with 
the City of Abilene Parks Department for approximately 6 
months and also worked as a student teacher which prepared 
him for teaching assignments.  The veteran taught history 
from 1982 to 1983 and, working on his master's degree, 
attended Abilene Christian University from 1983 until 1984.  
From 1984 to 1985 the veteran worked as a reading 
schoolteacher.  The counselor then noted that apparently, the 
veteran elected not to relocate with his family and return to 
teaching in special education from 1985 to 1986, but from 
1986 to 1989 he worked as a teacher at the Abilene State 
School.  Thereafter, the veteran worked as an education 
specialist from 1989 until his last job in December 1995.  It 
was noted that the veteran indicated that the jobs were 
located out of the commuting area and when working, he was 
required to maintain an apartment.  From March to May 1996 
the veteran worked as a part-time student office 
administrator worker and since March 1997, has worked as a 
senior citizen bus driver.  The veteran asserted that he has 
not been able to obtain suitable employment at this time 
within his commuting area and has elected not to relocate to 
other areas for employment purposes.  

The psychologist then reviewed the veteran's medical 
evidence.  After considering the veteran's complaints of 
difficulty with the duodenal cap, pain and swelling of the 
right knee, and difficulty with breathing and the veteran's 
interests, aptitude, and abilities, the psychologist found 
that the veteran had an impairment of employability because 
of restrictions and functional limitations imposed upon him 
by his service-connected disabilities.  However, the 
psychologist then noted that the veteran's transcripts and 
information received showed that the veteran had been able to 
function in the field of education as early as 1982 and had 
continued to have employment in that field since December 
1995.  Further, the veteran had been certified as an employee 
of individual independent school districts for a lengthy 
period of time.  As such, the psychologist found that the 
veteran had overcome the effects of impairment of 
employability.  The veteran had overcome impairment of 
employability based upon the fact that he is adequately 
prepared for a suitable occupation and his previous 
employment reveals that he has suitable work skills which 
should enable him to be employed.  The veteran has failed to 
obtain or retain suitable employment for reasons within his 
control; therefore, an employment handicap does not exist.  

The psychologist then acknowledged printouts from the Texas 
Work Force Commission from February 1996 to January 1997 and 
noted that only three referrals were listed as suitable 
employment- - a referral to Texas State Technical College in 
July 1996, a referral to Windham School System in October 
1996, and a December 1996 referral to Texas State Technical.  
The psychologist then recalled that the veteran was employed 
in the education field from August to December 1995 while 
presenting job searches in the area of education during that 
time period.  As such, the veteran was suitably employed 
during that period of time even when he indicated that he was 
actively seeking employment at other school districts.  The 
veteran also worked part-time at Cysco Junior College from 
September 1996 to December 1996.  The psychologist found that 
the veteran's inability to be employed in suitable employment 
was caused by the failure to seek employment in other 
geographical areas of the state or other states.  The 
veteran's unemployability was within his control and as such, 
he did not have a handicap to employment.  

Considering the foregoing counseling report and the absence 
of any clinical data indicating that the veteran's service-
connected disabilities have either increased in severity or 
interfere with obtaining and maintaining employment, the 
Board finds that the veteran has overcome any impairment of 
employability and as such, does not have an employment 
handicap.  Again, in spite of the alleged symptoms manifested 
by the veteran's service-connected disabilities, the record 
is devoid of any evidence demonstrating that either the 
service-connected disabilities interfere with employment or 
demonstrating that he was terminated because of deficiencies 
in education and training or because of a negative attitude 
towards others.  The record shows that the veteran is 
qualified for suitable employment consistent with his 
abilities, aptitudes, and interests but has chosen not to 
obtain employment for reasons within his control.  Instead of 
searching for employment statewide and nationwide, the 
veteran has only chosen to find work within a certain 
commuting distance.  

Also, there is no evidence of record suggesting that the 
veteran was denied employment due to any lack of educational 
training or as a result of an employer's negative attitudes 
towards him because of his disabilities.  The veteran's 
education and training have not been shown to be deficient 
for any employment purposes.  The veteran has a Bachelor's of 
Science degree in History, a Masters in Education, and a 
Master's of Education and Management in Human Relations.  
Also, the record shows that the veteran has received Texas 
Teacher Certificates extending from 1982 to 1992 along with a 
July 1995 letter from the Abilene Christian University, which 
shows that the veteran was recommended for certification as a 
Counselor and Special Education Counselor.  Clearly, the 
veteran's educational achievements provide him with the 
requisite educational background to obtain suitable 
employment.  Considering the foregoing, the Board finds that 
the veteran has overcome any impairment of employability and 
as such, an employment handicap does not exist.  
38 C.F.R. § 21.51(f).

The Board acknowledges the veteran's contentions, which 
essentially maintain that his service-connected disabilities 
interfere with obtaining employment.  The computer print-outs 
extending from October 1995 to April 1997, showing that the 
veteran has submitted numerous referrals for employment, 
along with a May 1997 letter from the Texas Workforce 
Commission noting that the veteran is active with their 
department, and the applications and rejection letter from 
the Education Service Center, District 14 for a position as a 
Special Education Consultant and Reading Consultant position, 
are also acknowledged.  Nevertheless, in spite of the 
foregoing evidence, the record fails to show that any of the 
veteran's disabilities has caused and/or causes substantial 
periods of unemployment, an unstable work history, or 
significant impairment in his ability to prepare for, obtain, 
or retain employment consistent with his abilities, 
aptitudes, and interests.  In fact, the record is silent with 
respect to any findings showing that the veteran's 
disabilities have interfered with employment.  It is also 
noted that the computer printouts from the Texas Workforce 
Commission indicate that the veteran has not only applied for 
positions with school systems but on numerous occasions has 
applied for other non-education-related positions.  For 
example, the veteran has applied for positions with 
Montgomery Wards, Clayton Chemical, Coca Cola, Kent Oil/Avis 
Lub, and BWD Sanction Unit.  It appears that the veteran's 
educational and employment background are inconsistent with 
these types of employment and there is no indication of 
record suggesting that the veteran was rejected for 
employment because of his service-connected disabilities.  

Considering the foregoing, the Board finds that the evidence 
of record does not show that the veteran has an employment 
handicap.  The record shows that the veteran's employability 
is not impaired and that he is qualified for suitable 
employment but has not obtained or maintained such employment 
for reasons within his control, failing to seek employment 
beyond his commuting distance.  Because the veteran does not 
have an employment handicap, the Board need not address the 
presence of a serious employment handicap.  The requirements 
of 38 U.S.C.A. § 3102(2) are not met and, consequently, the 
provisions of 38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44 need 
not be addressed.  Entitlement to benefits under the 
provisions of Chapter 31, Title 38, United States Code is 
denied. 



ORDER

Entitlement to Vocational Rehabilitation Program, Chapter 31 
Benefits is not warranted; the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

